DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the drawings:
The drawings are objected to because the drawings are inconsistent between: a “securing element 426” and “flange 421” in figures 5A and 5B, for example, fig. 5A appears to show 421 as the same structure as 426 despite the two structures being claimed and described in the specification as two different structures, and in figures 3 and 5B, 421 appears to be pointing to a different structure than the 421 in figure 5A. Please correct.
	The drawings are objected to because some figures have structural differences from other figures, for example, the section that 426 points to in figures 5A and 5B of 41 is missing in figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the specification:
The abstract is objected to because it doesn’t conform to the requirements of a proper abstract. Correction is required. See MPEP §608.01(b). For example, the phrase “The invention relates…” is improper, terms such as “means” and “comprising” are improper, the abstract appears to be longer than 150 words, and the phrase “Figure 2” at the bottom of the abstract should be removed. These are non-limiting examples.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification is objected to for having an improper layout, because it lacks section headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
In the claims:
Claims 14 and 23 are objected to because of the following informalities:
Claim 14 ends with “,” instead of with a “.”.
Claim 23 ends with “,” instead of with a “.”.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
	Claims 1, 4-20, and 23-24 are considered allowable. The following is an examiner’s statement of reasons of allowance:
	Claim 1 is allowable because even though many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the claim requires “the first cord reel is provided with a first collar….” , “the second cord reel is provided with a second collar….”, “the first cord reel and the second cord reel are arranged adjacently and completely enclosure the recoil spring”, and “a first end of the recoil spring is directly connected to the first collar and a second end of the recoil spring is directly connected the second collar”, the examiner finds applying prior art to be unreasonable. For example, the examiner attempted to use Huang (US 20140083631), but found that it does not teach the spring being directly attached to the collars of the cord reels, and that the reels completely enclosing the spring. The examiner also attempted to apply Haarer (US 5890529), but found that it does not teach the spring directly attached to the collars, and the reels completely enclosing the spring. Any combinations were found to be unreasonable.
	Claim 14 is allowable because even though many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the claim requires “the first unidirectional coupling is provided with a central first body with a first opening and a number of flexible first arms and wherein the second unidirectional coupling is provided with a central second body with a second opening and a number of flexible second arms”, the examiner finds applying prior art to be unreasonable.
	Claims  4-13, 15-20, and 23-24 are considered allowable for depending from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634